Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Allowable Subject Matter
Claims 1-6, 8-13, and 15-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
After a full review of the prior arguments, and after careful review of the complex claims as a whole, the examiner believes that the prior art taken alone or in combination fails to teach the claims as a whole such as collect at least one document from at least one document source, the at least one document associated with a particular geographic location based on a geofence that includes geographical boundaries and a particular period of time; insert the at least one document into a queue for processing, store the at least one document in a data lake, and assign the at least one document an index; perform natural language processing on the at least one document to obtain text from the at least one document and assign the at least one document to at least one subjective wellbeing dimension by comparing the text from the at least one document with a subjective wellbeing dimension filter for each subjective wellbeing dimension, wherein the at least one subjective wellbeing dimension comprises Affect, 
The above claims are deemed allowable given the complex nature of all subjective wellbeing dimensions with scoring tied to geofence concepts as precisely claimed. It is well-known that location based statistics as well as contextual data from documents help determine the scope of a user’s mood or health, wherein such techniques are mostly used in healthcare and health-related industries. The closest prior teaches these techniques. Additional prior art further dissects emotion into sentiment as well as the interpretation of a summary. However the context of the claims subjective dimensions are for emotional sub-contexts therefore at best “purpose” would be a summary of sentiment. One of ordinary skill in the art would not seek “relationships” and “purpose” to somehow fall into non-emotional categories given the scope of the well-being claims under BRI. Further prior art reveals emotional wellness, health, and anxiety extracted from patient data. It would be fairly obvious to interpret data as text however it would not be warranted to extrapolate narrow interpretations of wellbeing into each and every category as claimed. Overall the combination at best teaches data/text extraction from patient records for summarization with emotional .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Sisk; Jacob	US 20130138577 A1
	Location based emotional extraction, positive vs negative.

Austraat; Bjorn et al.	US 20180027371 A1
	Summary and sentiment in documents.


	Heath related terms with relationships thereof and summary of text. Data extracted from documents.

Norlander; Rebecca et al.	US 20150120633 A1
	Emotional well-being, vitamin-d, depression, diet, health, anxiety, vitality, energy, good, bad, etc. from keywords. Generates summary overall e.g. average health. C


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/21 has been entered.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached at (571)272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov